PATTERSON, Acting Chief Judge.
James May challenges his judgment and sentence for stalking. We find no error as to May’s conviction and, therefore, affirm. However, we agree with May’s argument that the trial court erred in ordering him to “stay away from victim and victim’s family and other witnesses in this ease” after his release from jail. Stalking is a first-degree misdemeanor punishable by a term of imprisonment not exceeding one year. § 784.048(2), Fla.Stat. (Supp.1994); § 775.082(4)(a), Fla.Stat. (Supp.1994). May received a sentence of 364 days in county jail. The order is invalid because it exceeds the statutory maximum sentence. See Fielding v. State, 661 So.2d 973 (Fla. 3d DCA 1995). Accordingly, we strike the “stay away” order.
Affirmed in part; order stricken.
ALTENBERND and LAZZARA, JJ., concur.